Citation Nr: 1809091	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1959 to November 1963.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for lung cancer, to include as due to ionizing radiation.  

The case was later transferred to the Detroit, Michigan Regional Office (RO).  

In July 2015, the Board remanded this appeal for further development.  

The Veteran died in February 2016 during the pendency of this appeal.  The appellant has been substituted as the claimant for the purposes of processing the Veteran's claim on appeal to completion.  38 U.S.C.A. § 5121A.  

In February 2016, the appellant filed a claim for entitlement to VA burial benefits.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

This case was previously remanded by the Board in July 2015, partly to request that the Defense Nuclear Agency prepare another radiation dose estimate after it was furnished with information necessary for it to prepare the dose estimate, including all DD Form 1141s, Record of Exposure to Ionizing Radiation, and equivalent records, as well as a December 2012 Radiation Risk Activity Information Sheet, and all other statements from the Veteran and others concerning his exposure.  

The July 2015 remand also indicated that after a radiation dose estimate had been obtained, the RO should follow the procedural and adjudicative requirements of 38 C.F.R. § 3.311(b).  

Pursuant to the July 2015 Board remand, the RO made a request to the Surgeon General of the Air Force, Air Force Medical Support Agency (AFMSA), ATTN: SG3PB (Radiation Health).  The RO indicated that the Veteran's DD Form 1141, Record of Ionizing Radiation, had been obtained.  The Board notes, however, that there is no indication that the RO provided the Veteran's actual DD Form 1141, Record of Ionizing Radiation, or the December 2012 Radiation Risk Activity Information Sheet, as requested pursuant to the July 2015.  

A March 2017 response from the AFMSA indicates that the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for the Veteran were queried.  The AFMSA reported that no external or internal radiation exposure data was found for the Veteran.  

The Board observes that no dose estimate was provided pursuant to the response from the AFMSA as requested pursuant to the July 2015 Board remand.  Further, although the AFMSA indicated that no external or internal radiation exposure data was found on the Veteran, it did not comment on the Veteran's DD Form 1141, Record of Ionizing Radiation, which actually refers to radiation exposure.  

The Board notes that the Veteran's DD Form 1141, Record of Ionizing Radiation, specifically indicates that he was exposed to a radiation dose of less than 50 (in rep, rad, or "r") at Kirtland Air Force Base in New Mexico.  Additionally, the Veteran's December 2012 Radiation Risk Activity Information Sheet notes that he reported that he was issued a dosimeter.  The Veteran stated that he performed military duties as an instrument repairman at Los Alamos and Kirtland Air Force Base in New Mexico from 1962 to 1963.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the July 2015 Board remand has not been substantially accomplished, the Board finds it necessary to again remand this claim to have the AFMSA, or other appropriate agency, specifically comment on the Veteran's DD Form 1141, Record of Ionizing Radiation, which specifically shows that he was exposed to a radiation dose of less than 50 (in rep, rad, or "r") at Kirtland Air Force Base in New Mexico; that an additional dose estimate be provided; and that RO follow the procedural requirements of 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following:  

1.  Provide the Surgeon General of the Air Force, Air Force Medical Support Agency (AFMSA), ATTN: SG3PB (Radiation Health), or other appropriate agency, with the Veteran's DD Form 1141, Record of Ionizing Radiation, and his December 2012 Radiation Risk Activity Information Sheet, and obtain a radiation does estimate.  

The AFMSA/SG3PB, or other appropriate agency, must be asked to specifically comment on the Veteran's DD Form 1141, Record of Ionizing Radiation, which shows that he was exposed to a radiation dose of less than 50 (in rep, rad, or "r") at Kirtland Air Force Base in New Mexico.  

2.  Thereafter, follow the procedural and adjudicative requirements of 38 C.F.R. § 3.311 (2017).

3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

